Citation Nr: 9932795	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 for ulcerative 
colitis.

2.  Entitlement to service connection for a left knee 
disorder, to include chronic bursitis and tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1977 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  That rating decision granted service 
connection for ulcerative colitis and assigned a 10 percent 
rating, effective in April 1997.  That rating decision also 
denied service connection for a left knee disorder.

The Board notes that it has recharacterized the issue of 
entitlement  to a rating in excess of 10 for ulcerative 
colitis at issue in order to comply with the recent opinion 
by the United States Court of Appeals for Veterans Affairs 
(Court), in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
that case, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected ulcerative colitis, 
rather than as a disagreement with the original rating awards 
for these disorders.  However, the RO issued a SOC providing 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for 
these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In November 1997, the veteran's representative asserted a 
claim for service connection for a right knee disorder on the 
veteran's behalf.  This issue has not been adjudicated by the 
RO and is not properly before the Board at this time.  The 
issue of entitlement to service connection a right knee 
disorder is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected ulcerative colitis is 
manifested by blood and mucus in the stools approximately 5 
times a month, and complaints of lower abdominal pain which 
occurs between 2 and 7 times a week.  

3.  The service medical records reveal that the veteran had 
complaints of left knee pain during service and that he was 
diagnosed with bursitis of the left knee.  

4.  The examining physician noted that the veteran had 
swollen knee problems on the report of medical history 
accompanying the veteran's separation examination report.  

5.  VA medical treatment records reveal that the veteran has 
continuing complaints of bilateral knee pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and not in excess 
thereof, for ulcerative colitis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.114 and Diagnostic Code 7323 (1999). 

2.  A left knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Ulcerative Colitis

The veteran has presented a well grounded claim for an 
increased initial disability evaluation for his service 
connected ulcerative colitis within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2 (1999).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service medical records reveal that he suffered 
from ulcerative colitis during military service.  In February 
1998 a VA examination of the veteran was conducted.  Rectal 
examination was normal "without evidence of 
internal/external hemorrhoids."  On intestinal examination 
the veteran reported that his weight fluctuates between 179 
pounds and 185 pounds.  He denied having nausea or vomiting.  
He reported having bilateral lower abdominal quadrant pain 
which presents from once a day to twice a week.  He described 
the pain as "knife-like and stabbing."  He rated the pain 
as a 9 out of 10.  Physical examination revealed tenderness 
to palpation over the lower half of the abdomen.  There were 
"no signs of malnutrition, anemia, or other evidence of 
debility."  A biopsy of the veteran's colon was conducted 
and the pathology report revealed diagnoses of mild to 
moderate chronic colitis.  

In April 1998 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he experienced blood and mucus in his stools 
approximately 5 times a month. He also testified that he was 
on a special diet and medication for his service connected 
colitis.  

The service connected ulcerative colitis is currently rated 
as 10 percent disabling under diagnostic code 7323.  That 
rating contemplates ulcerative colitis which is moderate with 
infrequent exacerbations.  The next higher rating of 30 
percent contemplates ulcerative colitis which is moderately 
severe with frequent exacerbations.  A 60 percent rating 
contemplates severe ulcerative colitis with "numerous 
attacks a year and malnutrition, the health only fair during 
remissions."  Finally, a 100 percent rating contemplates 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7323 (1999).  

The veteran reports having blood and mucus in his stools up 
to 5 times a month.  He also reported to the VA examiner that 
he experienced abdominal pain at least twice a week and 
sometimes on a daily basis.  The evidence of record reveals 
that the veteran's service connected ulcerative colitis most 
nearly approximates the criteria for a 30 percent disability 
rating.  That is, his frequent episodes of abdominal pain and 
bloody stools are indicative of moderately severe ulcerative 
colitis with frequent exacerbations.  38 C.F.R. Part 4, 
§ 4.114, Diagnostic Code 7323 (1999).  The evidence of record 
does not support a rating in excess of 30 percent.  
Specifically, the medical evidence does not show that the 
veteran has malnutrition, anemia, general debility, or other 
serious complications.  As such, the evidence of record 
supports the assignment of a 30 percent disability rating, 
and not in excess thereof, for the veteran's service 
connected ulcerative colitis.  

II.  Left Knee

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records reveal that he was 
diagnosed with bursitis of the left knee in 1994.  In 
November 1996 a separation examination of the veteran was 
conducted.  The examining physician indicated that the 
veteran's lower extremities were normal.  However, on the 
accompanying report of medical history the veteran indicated 
his prior history of left knee bursitis.  The examining 
physician noted "swollen knee problems since 94 - 
exacerbates with running only.  Otherwise no problems with 
knees."  

VA treatment records reveal that the veteran was treated for 
bilateral knee pain shortly after service in October and 
December 1997.  In February 1998 a VA examination of the 
veteran was conducted.  The veteran complained of bilateral 
knee pain.  Physical examination of the left knee was 
essentially normal with no instability, swelling, or bursitis 
noted.  Range of motion of the left knee was normal, 0 to 144 
degrees.  X-ray examination of the left knee revealed no 
abnormalities.  

In April 1998 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  He testified that he 
suffered from bilateral knee pain and was receiving treatment 
for knee pain at VA medical facilities.  He also testified 
that he occasionally used a brace on his left knee.  

The evidence of record reveals that the veteran had bursitis 
of the left knee during service.  He continued to have left 
knee pain, especially with exercise as noted on his 
separation examination medical history.  In the year 
following separation from service the veteran was treated for 
bilateral knee pain by VA.  While the February 1998 VA 
examination failed to diagnose a specific left knee disorder, 
the veteran continued to report left knee pain.  It is clear 
that the veteran experienced left knee pain during service, 
and he reports continuing left knee pain to the present.  The 
Board believes that this recurrent left knee pain results in 
disability to the veteran.  Therefore, service connection is 
granted for a left knee disorder.  


ORDER

A disability rating of 30 percent, and not in excess thereof, 
is granted for the veteran's service connected ulcerative 
colitis, subject to the law and regulations governing the 
payment of monetary awards. 

Service connection for a left knee disorder is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

